Citation Nr: 1215098	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of post operative left knee medial meniscectomy.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of post operative left knee medial meniscectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file. 

In January 2011, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a January 2012 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

The Board notes that, while the Veteran previously was represented by a private attorney, T. Edmund Spinks, Esquire, in June 2011, before certification of the appeal to the Board, Mr. Spinks indicated that his power of attorney was revoked by way of a letter sent to VA.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2011, the Board remanded the Veteran's appeal in order to obtain records from the Social Security Administration (SSA), and to afford the Veteran a VA examination pertaining to his low back and right knee disabilities.  In October 2011 and January 2012, such VA examinations were properly conducted.  

As regards the SSA records, an initial request for records was made in March 2011.  Later that month, SSA responded, indicating that the information requested was supplied on a compact disc (CD).  The January 2012 SSOC indicates that the Veteran is currently in receipt of SSA disability benefits based on osteoarthritis of the knees and back, and that these records were reviewed in readjudicating the claim.  

The Board, however, cannot point to the records obtained from SSA anywhere in the claims file.  The CD containing the records was not associated with the file, nor were the records printed and associated with the file.  A review of the Virtual VA paperless claims processing system also did not reveal the documents.  As such, the matter must be remanded for the RO to associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, a copy of SSA's determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  
2.  After the development requested above has been completed, the record should again be reviewed. If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


